Citation Nr: 0006659	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for a 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1997 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, an 
increased disability rating for a bilateral hearing loss 
disability was denied.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bilateral hearing loss disability is 
manifested by average pure tone decibel loss of 30 decibels 
in the right ear and 33.75 decibels in the left ear.  Speech 
recognition is measured at 94 percent in the right ear and 88 
percent in the left ear.  


CONCLUSION OF LAW

The criteria for an increased evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (1998) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased disability 
rating is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); that is, he has presented 
a claim that is plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for a bilateral hearing loss disability 
was established by means of a July 1995 rating action as the 
evidence showed that the veteran developed a bilateral 
hearing loss disability secondary to noise exposure during 
active military service.  A noncompensable disability 
evaluation was assigned.  By means of a February 1997 rating 
action, the RO denied an increased disability rating for this 
disability.  The veteran filed a timely appeal of this rating 
action.  

The veteran contends that his bilateral hearing loss 
disability is more severe than currently evaluated and that 
an increased disability rating is warranted.  The severity of 
hearing loss is ascertained, for VA rating purposes, by 
application of the criteria set forth in 38 C.F.R. § 4.87 of 
the Schedule.  Under these criteria, the degree of disability 
for bilateral service-connected hearing loss disability is 
determined by application of a rating schedule that 
establishes 11 auditory acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1999).  The Court has held that "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating ear disabilities were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999 and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 
The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in January 1997, shows 
that the pure tone thresholds were 30, 25, 30, and 35 
decibels in the right ear at 1000, 2000, 3000, and 4000 
hertz.  The average pure tone decibel loss was 30 decibels in 
the right ear.  Pure tone thresholds were measured at 20, 20, 
55, and 40 decibels in the left ear at 1000, 2000, 3000, and 
4000 hertz.  Average pure tone decibel loss was 33.75 
decibels in the left ear.  This report also shows that speech 
recognition was 94 percent in the right ear and 88 percent in 
the left ear. 

Under the criteria currently in effect in the Schedule, the 
veteran's hearing loss is assigned Level I for the right ear 
and Level II for the left ear.  38 C.F.R. § 4.85, Table VI 
(1999).  This degree of bilateral hearing loss, as determined 
by the Schedule, warrants the assignment of a noncompensable 
disability evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (1999).
 
Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's hearing loss is assigned Level I for the 
right ear and Level II for the left ear.  38 C.F.R. § 4.87, 
Table VI (1998).  This degree of bilateral hearing loss 
disability, as determined by the Schedule, also warrants 
assignment of a noncompensable disability evaluation.  
38 C.F.R. § 4.87, Table VII, Diagnostic Code 6100 (1998). 

The Board notes that the veteran, through his representative, 
has indicated that an increased disability rating is 
appropriate on an extraschedular basis.  Preliminary review 
of the record does not reveal that the RO expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that, 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Accordingly, based on the evidence above, the Board 
accordingly finds that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (1998) (1999).

ORDER

A compensable disability rating for a bilateral hearing loss 
disability is denied.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

